DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-10, 13, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mi et al (CN 106548740 A; See US 20180336957 A1 for official translation and rejection citations) in view of Deane et al (US 2006/0097965 A1).

Claim 1, Mi (Fig. 1-7) discloses a shift register (Fig. 7; Paragraph [0092]; wherein discloses a gate driver circuit), comprising a first shift register unit ((n)th unit; Fig. 7) and a second shift register unit ((n+1)th unit; Fig. 7), 
wherein the first shift register unit (Unit_n; Fig. 3) is electrically connected with a first node (PU; Fig. 3), a first signal input terminal (Output(n-2); Fig. 3), a first clock signal terminal (CLKA; Fig. 3) and a first signal output terminal (Output(n); Fig. 3), the second shift register unit (Unit_n+1; Fig. 3) is electrically connected with the first node (PU; Fig. 3), a second signal input terminal (Output(n+3); Fig. 3), a second clock signal terminal (CLKB; Fig. 3) and a second signal output terminal (Output(n+1); Fig. 3), 
the first shift register unit (Unit_n; Fig. 3) is configured to write a first control signal (VDD; Fig. 6) to the first node under control (PU; Fig. 6) of a first input signal provided (Output(n-2); Fig. 6) by the first signal input terminal (Output(n-2); Fig. 3), and write a first clock signal (CLKA; Fig. 6) provided by the first clock signal terminal (CLKA; Fig. 3) to the first signal output terminal (Output(n); Fig. 3) under control of a voltage of the first node (PU; Fig. 6); 
the second shift register unit (Unit_n+1; Fig. 3) is configured to write a second control signal (VSS; Fig. 3) to the first node (PU; Fig. 6) under control of a second input signal (Output(n+3); Fig. 6) provided by the second signal input terminal (Output(n+3); Fig. 3), and write a second clock signal (CLKB; Fig. 6) provided by the second clock signal terminal (CLKB; Fig. 3) to the second signal output terminal (Output(n+1); Fig. 6) under control of the voltage of the first node (PU; Fig. 6).
Mi does not expressly disclose any two adjacent frames comprise a first frame and a second frame, 

during time of the second frame, the first clock signal and the first input signal are DC signals, and the second clock signal and the second input signal are pulse signals.  
Deane (Fig. 3, 5, 9, 18, and 19) discloses any two adjacent frames (Fig. 5; wherein figure show alternating display fields; Paragraph [0074]) comprise a first frame (tF; Fig. 5; wherein figure shows at least two display fields) and a second frame (tF+1; Fig. 5; wherein figure shows at least two display fields), 
during time of the first frame (Fig. 19), the first clock signal and the first input signal are pulse signals (B1; Fig. 19; wherein figure shows signal B1 is a high level to turned on transistor for storing the data signal B on capacitor C2 of pixel), and the second clock signal and the second input signal are DC signals (A1; Fig. 19; wherein figure shows signal A1 is a low level while B1 is a high level); and 
during time of the second frame (Fig. 19), the first clock signal and the first input signal are DC signals (B1; Fig. 19; wherein figure shows signal B1 is a low level while A1 is a high level), and the second clock signal and the second input signal are pulse signals (A1; Fig. 19; wherein figure shows signal A1 is a high level to turned on transistor for storing the data signal A on capacitor C2 of pixel).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mi’s shift register by applying a pixel driving method, as taught by Deane, so to use a shift register with a pixel driving method for providing a duty cycle reduces the on-time for each drive transistor, but also 

Claim 2, Mi (Fig. 1-7) discloses wherein the first shift register unit (Unit_n; Fig. 3) comprises a first input circuit (M1; Fig. 3) and a first output circuit (24; Fig. 3), the second shift register unit (Unit_n; Fig. 3) comprises a second input circuit (25; Fig. 3) and a second output circuit (26; Fig. 3), 
the first input circuit (M1; Fig. 3) is respectively connected with the first signal input terminal (Output(n-2); Fig. 3) and the first node (PU; Fig. 3), and the first input circuit is configured to write the first control signal (VDD: Fig. 3) to the Page 3 of 14Application Serial No. not yet assignedPATENTfirst node (PU; Fig. 3 and 5) under control of the first input signal (Output(n-2); Fig. 5) provided by the first signal input terminal (Output(n-2); Fig. 3); 
the first output circuit (24; Fig. 3) is respectively connected with the first node (PU; Fig. 3), the first clock signal terminal (CLKA; Fig. 3) and the first signal output terminal (Output(n); Fig. 3), and the first output circuit (24; Fig. 3) is configured (Paragraph [0062]) to write the first clock signal (CLKA; Fig. 3) to the first signal output terminal (Output(n); Fig. 3) under control of the voltage of the first node (PU; Fig. 5); 
the second input circuit (25; Fig. 3) is respectively connected with the second signal input terminal (Output(n+3); Fig. 3) and the first node (PU; Fig. 3), and the second input circuit (25; Fig. 3) is configured to write the second control signal (VSS; Fig. 3) to the first node (PU; Fig. 3) under control of the second input signal (Output(n+3); Fig. 5) provided by the second signal input terminal (Output(n+3); Fig. 3); and 


Claim 3, Mi (Fig. 1-7) discloses wherein the first shift register unit (Unit_n; Fig. 3) further comprises a first control circuit (21, 221, M2, M3, M14, and M19; Fig. 3), and the second shift register unit (Unit_n+1; Fig. 1) further comprises a second control circuit (21’, 221’, M5, M4, M17, and M20; Fig. 3),
the first control circuit (21, 221, M2, M3, M14, and M19; Fig. 3) is respectively connected with a first power supply terminal (V1; Fig. 3), the first node (PU; Fig. 3), a first reset signal terminal (GCL; Fig. 3), a third power supply terminal (VGL; Fig. 3) and the first signal output terminal (Output(n); Fig. 3), and the first control circuit (21, 221, M2, M3, M14, and M19; Fig. 3) is configured to control a voltage of the first signal output terminal (Output(n); Fig. 3) and the voltage of the first node (PU; Fig. 3) under control of a first control voltage (V1; Fig. 3) provided by the first power supply terminal (V1; Fig. 3) and a first reset voltage (GCL; Fig. 3) provided by the first reset signal terminal (GCL; Fig. 3); 
the second control circuit (21’, 221’, M5, M4, M17, and M20; Fig. 3) is respectively connected with a second power supply terminal (V2; Fig. 3), the first node (PU; Fig. 3), a second reset signal terminal (GCL; Fig. 3), the third power supply 
wherein the first power supply terminal (V1; Fig. 3 and 4) outputs the first control voltage during the time of the first frame (Paragraph [0079]) and the second power supply terminal (V2; Fig. 3 and 5) outputs the second control Page 4 of 14Application Serial No. not yet assignedPATENTvoltage during time of the second frame (Paragraph [0080]).  

Claim 5, Mi (Fig. 1-7) discloses wherein the first control circuit (21, M3, M2, 221, and 223; Fig. 3) comprises a first pull-down control circuit (21, M3, and M2; Fig. 3) and a first pull-down circuit (221 and 223; Fig. 3), 
the first pull-down control circuit (21, M3, and M2; Fig. 3) is respectively connected with the first node (PU; Fig. 3) and a second node (PD1; Fig. 3), and is configured to control (M2; Fig. 3) a level of the second node (PD1; Fig. 3) under control of the voltage of the first node (PU; Fig. 3), and 
the first pull-down circuit (221 and 223; Fig. 3) is respectively connected with the first node (PU; Fig. 3), the second node (PD1; Fig. 3), the third power supply terminal (VGL; Fig. 3) and the first signal output terminal (Output(n); Fig. 3), and is configured to perform discharge process (221 and 223; Fig. 3) on the first node (PU; Fig. 3) and the 

Claim 6, Mi (Fig. 1-7) discloses wherein the first pull-down control circuit (21, M3, and M2; Fig. 3) is further respectively connected with the first power supply terminal (V1; Fig. 3) and the third power supply terminal (VGL; Fig. 3), and the first pull-down control circuit (21; Fig. 3) is configured to write (M9; Fig. 3) the first control voltage (V1; Fig. 3) to the second node (PD1; Fig. 2) under control of the first control voltage (V1; Fig. 3) and write a (M2; Fig. 3) voltage of the third power supply terminal (VGL: Fig. 3) to the second node (PD1; Fig. 3) under control of the voltage of the first node (PU; Fig. 3).  

Claim 9, Mi (Fig. 1-7) discloses wherein the second control circuit (21’, 221’, M5, M4, 223’, and M20; Fig. 3) comprises a second pull-down control circuit (21’, M5, and M4; Fig. 3) and a second pull-down circuit (221’ and 223’; Fig. 3), 
the second pull-down control circuit (21’, M5, and M4; Fig. 3) is respectively connected with the first node (PU; Fig. 3) and a third node (PD2; Fig. 3), and is configured to control (M4; Fig. 3) a level of the third node (PD2; Fig. 3) under control of the voltage of the first node (PU; Fig. 3), 
the second pull-down circuit (221’ and 223’; Fig. 3) is respectively connected with the first node (PU; Fig. 3), the third node (PD2; Fig. 3), the third power supply terminal (VGL; Fig. 3), and the second signal output terminal (Output(n+1); Fig. 3), and is configured to perform (M15 and M17; Fig. 3) discharge process on the first node (PU; 

Claim 10, Mi (Fig. 1-7) discloses wherein the second pull-down control circuit (21’, M5, and M4; Fig. 3) is further connected with the second power supply terminal (V2; Fig. 3) and the third power supply terminal respectively (VGL; Fig. 3), and the second pull-down control circuit (21’, M5, and M4; Fig. 3) is configured to write (M11; Fig. 3) the second control voltage (V2; Fig. 3) to the third node (PD2; Fig.3) under control of the second control voltage (V2; Fig. 3) and write (M4; Fig. 3) a voltage of the third power supply terminal (VGL; Fig. 3) into the third node (PD2; Fig. 3) under control of the voltage of the first node (PU; Fig. 3).  

Claim 13, Mi (Fig. 1-7) discloses wherein the first shift register unit (Unit_n; Fig. 3) further comprises a first control circuit (21, 221, M2, M3, M14, and M19; Fig. 3), and the second shift register unit (Unit_n+1; Fig. 1) further comprises a second control circuit (21’, 221’, M5, M4, M17, and M20; Fig. 3),
the first control circuit (21, 221, M2, M3, M14, and M19; Fig. 3) is respectively connected with a first power supply terminal (V1; Fig. 3), the first node (PU; Fig. 3), a first reset signal terminal (GCL; Fig. 3), a third power supply terminal (VGL; Fig. 3) and the first signal output terminal (Output(n); Fig. 3), and the first control circuit (21, 221, M2, M3, M14, and M19; Fig. 3) is configured to control a voltage of the first signal output terminal (Output(n); Fig. 3) and the voltage of the first node (PU; Fig. 3) under control of a first control voltage (V1; Fig. 3) provided by the first power supply terminal (V1; Fig. 3) 
the second control circuit (21’, 221’, M5, M4, M17, and M20; Fig. 3) is respectively connected with a second power supply terminal (V2; Fig. 3), the first node (PU; Fig. 3), a second reset signal terminal (GCL; Fig. 3), the third power supply terminal (VGL; Fig. 3) and the second signal output terminal (Output(n+1); Fig. 3), and the second control circuit (21’, 221’, M5, M4, M17, and M20; Fig. 3) is configured to control a voltage of the second signal output terminal (Output(n+1); Fig. 3) and the voltage of the first node under control (PU; Fig. 3) of a second control voltage (V2; Fig. 3) provided by the second power supply terminal (V2; Fig. 3) and a second reset voltage (GCL; Fig. 3) provided by the second reset signal terminal (GCL; Fig. 3); 
wherein the first power supply terminal (V1; Fig. 3 and 4) outputs the first control voltage (Paragraph [0079-0080]) during the time of the first frame (Fig. 4) and the time of the second frame (Fig. 5).  

Claim 25, Mi (Fig. 1-7) discloses a gate drive circuit (Paragraph [0092]; wherein discloses a gate driving circuit) comprising a plurality of shift registers ((n-2)th unit through (n+5)th unit; Fig. 7) which are cascaded (Paragraph [0092]; wherein disclose “cascaded”), 
wherein each of the plurality of shift registers ((n-2)th unit through (n+5)th unit; Fig. 7) comprises a first shift register unit ((n)th unit; Fig. 7) and a second shift register unit ((n+1)th unit; Fig. 7), 

the first shift register unit (Unit_n; Fig. 3) is configured to write a first control signal (VDD; Fig. 6) to the first node under control (PU; Fig. 6) of a first input signal provided (Output(n-2); Fig. 6) by the first signal input terminal (Output(n-2); Fig. 3), and write a first clock signal (CLKA; Fig. 6) provided by the first clock signal terminal (CLKA; Fig. 3) to the first signal output terminal (Output(n); Fig. 3) under control of a voltage of the first node (PU; Fig. 6); 
the second shift register unit (Unit_n+1; Fig. 3) is configured to write a second control signal (VSS; Fig. 3) to the first node (PU; Fig. 6) under control of a second input signal (Output(n+3); Fig. 6) provided by the second signal input terminal (Output(n+3); Fig. 3), and write a second clock signal (CLKB; Fig. 6) provided by the second clock signal terminal (CLKB; Fig. 3) to the second signal output terminal (Output(n+1); Fig. 6) under control of the voltage of the first node (PU; Fig. 6).
Mi does not expressly disclose any two adjacent frames comprise a first frame and a second frame, 
during time of the first frame, the first clock signal and the first input signal are pulse signals, and the second clock signal and the second input signal are DC signals; and 

Deane (Fig. 3, 5, 9, 18, and 19) discloses any two adjacent frames (Fig. 5; wherein figure show alternating display fields; Paragraph [0074]) comprise a first frame (tF; Fig. 5; wherein figure shows at least two display fields) and a second frame (tF+1; Fig. 5; wherein figure shows at least two display fields), 
during time of the first frame (Fig. 19), the first clock signal and the first input signal are pulse signals (B1; Fig. 19; wherein figure shows signal B1 is a high level to turned on transistor for storing the data signal B on capacitor C2 of pixel), and the second clock signal and the second input signal are DC signals (A1; Fig. 19; wherein figure shows signal A1 is a low level while B1 is a high level); and 
during time of the second frame (Fig. 19), the first clock signal and the first input signal are DC signals (B1; Fig. 19; wherein figure shows signal B1 is a low level while A1 is a high level), and the second clock signal and the second input signal are pulse signals (A1; Fig. 19; wherein figure shows signal A1 is a high level to turned on transistor for storing the data signal A on capacitor C2 of pixel).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mi’s shift register by applying a pixel driving method, as taught by Deane, so to use a shift register with a pixel driving method for providing a duty cycle reduces the on-time for each drive transistor, but also provides a period during which there can be some recovery of the TFT characteristics (Paragraph [0017]). 

Claim 27, Mi (Fig. 1-7) discloses a display device (Paragraph [0028]; wherien discloses a “display apparatus”) comprising the gate drive circuit (Fig. 7) according to claim 25 (see rejection to claim 25 above).

Claim 28, Mi (Fig. 1-7) discloses a control method (Fig. 6; wherein figure shows the control method) of a shift register (Fig. 3),
wherein the shift register (Fig. 7; Paragraph [0092]; wherein discloses a gate driver circuit) comprises a first shift register unit ((n)th unit; Fig. 7) and a second shift register unit ((n+1)th unit; Fig. 7), 
the first shift register unit (Unit_n; Fig. 3) is electrically connected with a first node (PU; Fig. 3), a first signal input terminal (Output(n-2); Fig. 3), a first clock signal terminal (CLKA; Fig. 3) and a first signal output terminal (Output(n); Fig. 3), the second shift register unit (Unit_n+1; Fig. 3) is electrically connected with the first node (PU; Fig. 3), a second signal input terminal (Output(n+3); Fig. 3), a second clock signal terminal (CLKB; Fig. 3) and a second signal output terminal (Output(n+1); Fig. 3), 
the first shift register unit (Unit_n; Fig. 3) is configured to write a first control signal (VDD; Fig. 6) to the first node under control (PU; Fig. 6) of a first input signal provided (Output(n-2); Fig. 6) by the first signal input terminal (Output(n-2); Fig. 3), and write a first clock signal (CLKA; Fig. 6) provided by the first clock signal terminal (CLKA; Fig. 3) to the first signal output terminal (Output(n); Fig. 3) under control of a voltage of the first node (PU; Fig. 6); 
the second shift register unit (Unit_n+1; Fig. 3) is configured to write a second control signal (VSS; Fig. 3) to the first node (PU; Fig. 6) under control of a second input 
the control method (Fig. 4-6; wherein discloses odd and even frames) comprises: 
during the time of the first frame (Fig. 4 and 6), writing the first control signal (VDD; Fig. 3) to the first node (PU; Fig. 3 and 6) through the first shift register unit (Unit_n; Fig. 3) under control of the first input signal (Output(n-2); Fig. 3), and writing the first clock signal (CLKA; Fig. 6) to the first signal output terminal (Output(n); Fig. 6) through the first shift register unit (Unit_n; Fig. 3) under control of the voltage of the first node (PU; Fig. 6), wherein the first clock signal (CLKA; Fig. 6) and the first input signal (Output(n-2); Fig. 6) are pulse signals (Fig. 6); 
during the time of the second frame (Fig. 5 and 6), writing the second control signal (VSS; Fig. 3) to the first node (PU; Fig. 3 and 6) through the second shift register unit (Unit_n+1; Fig. 3) under control of the second input signal (Output(n+3); Fig. 6), and writing the second clock signal (CLKB; Fig. 6) to the second signal output terminal (Output(n+1); Fig. 6) through the second shift register unit (Unit_n+1; Fig. 3) under control of the voltage of the first node (PU; Fig. 3 and 6), wherein the second clock signal (CLKB; Fig. 6) and the second input signal (Output(n+3); Fig. 6) are pulse signals (Fig. 6).
Mi does not expressly disclose any two adjacent frames comprise a first frame and a second frame, 

during time of the second frame, the first clock signal and the first input signal are DC signals, and the second clock signal and the second input signal are pulse signals.  
Deane (Fig. 3, 5, 9, 18, and 19) discloses any two adjacent frames (Fig. 5; wherein figure show alternating display fields; Paragraph [0074]) comprise a first frame (tF; Fig. 5; wherein figure shows at least two display fields) and a second frame (tF+1; Fig. 5; wherein figure shows at least two display fields), 
during time of the first frame (Fig. 19), the first clock signal and the first input signal are pulse signals (B1; Fig. 19; wherein figure shows signal B1 is a high level to turned on transistor for storing the data signal B on capacitor C2 of pixel), and the second clock signal and the second input signal are DC signals (A1; Fig. 19; wherein figure shows signal A1 is a low level while B1 is a high level); and 
during time of the second frame (Fig. 19), the first clock signal and the first input signal are DC signals (B1; Fig. 19; wherein figure shows signal B1 is a low level while A1 is a high level), and the second clock signal and the second input signal are pulse signals (A1; Fig. 19; wherein figure shows signal A1 is a high level to turned on transistor for storing the data signal A on capacitor C2 of pixel).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mi’s shift register by applying a pixel driving method, as taught by Deane, so to use a shift register with a pixel driving method for providing a duty cycle reduces the on-time for each drive transistor, but also . 

Claims 7-8, 11-12, 14, 17, 19, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mi et al (CN 106548740 A; See US 20180336957 A1 for official translation and rejection citations) in view of Deane et al (US 2006/0097965 A1) as applied to claims 2, 5, 9, and 25 above, and further in view of Kim et al (US 2007/0104307 A1).

Claim 7, Mi in view of Deane discloses the shift register according to claim 5.
Mi in view of Deane does not expressly disclose wherein the first control circuit further comprises a first reset circuit, 
the first reset circuit is respectively connected with the first reset signal terminal, the third power supply terminal, and the first node, and the first reset circuit is configured to write a voltage of the third power supply terminal to the first node under control of the first reset voltage.  
Kim (Fig. 6) discloses wherein the first control circuit (205 of ST203; Fig. 6) further comprises a first reset circuit (Tr4 of ST203; Fig. 6), 
the first reset circuit (Tr4 of ST203; Fig. 6) is respectively connected with the first reset signal terminal (Vout6; Fig. 6), the third power supply terminal (Vdc2; Fig. 6), and the first node (Q; Fig. 6), and the first reset circuit (Tr4 of ST203; Fig. 6) is configured to write (Paragraph [0096]) a voltage of the third power supply terminal (Vdc2; Fig. 6) to the first node (Q; Fig. 6) under control of the first reset voltage (Vout6; Fig. 6).  


Claim 8, Mi in view of Deane discloses the shift register according to claim 5.
Mi in view of Deane does not expressly disclose wherein the first pull-down circuit is further connected with a third node and Page 5 of 14Application Serial No. not yet assignedPATENTthe second signal output terminal, and the first pull-down circuit is further configured to perform discharge process on the third node and the second signal output terminal under control of the voltage of the second node.  
Kim (Fig. 7) discloses wherein the first pull-down circuit (Tr9 of ST203 and Trd1 of ST204; Fig. 7) is further connected with a third node (QB2; Fig. 7) and Page 5 of 14Application Serial No. not yet assignedPATENTthe second signal output terminal (“to fourth gate line”; Fig. 7), and the first pull-down circuit (Tr9 of ST203 and Trd1 of ST204; Fig. 7) is further configured to perform discharge process on the third node (QB2; Fig. 7) and the second signal output terminal (“to fourth gate line”; Fig. 7) under control of the voltage (Vac1; Fig. 7; wherein Vac1 enables node QB1) of the second node (QB1; Fig. 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mi in view of Deane’s shift register by applying connected adjacent shift registers, as taught by Kim, so to use a 

Claim 11, Mi in view of Deane discloses the shift register according to claim 9.
Mi in view of Deane does not expressly disclose wherein the second control circuit further comprises a second reset circuit, 
the second reset circuit is respectively connected with the second reset signal terminal, the third power supply terminal, and the first node, and the second reset circuit is configured to write a voltage of the third power supply terminal to the first node under control of the second reset voltage.  
Kim (Fig. 6) discloses wherein the second control circuit (205 of ST204; Fig. 6) further comprises a second reset circuit (Tr4 of ST204; Fig. 6), 
the second reset circuit (Tr4 of ST204; Fig. 6) is respectively connected with the second reset signal terminal (Vout6; Fig. 6), the third power supply terminal (Vdc2; Fig. 6), and the first node (Q; Fig. 6), and the second reset circuit (Tr4 of ST204; Fig. 6) is configured to write (Paragraph [0096]) a voltage of the third power supply terminal (Vdc2; Fig. 6) to the first node (Q; Fig. 6) under control of the second reset voltage (Vout6; Fig. 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mi in view of Deane’s shift register by applying connected adjacent shift registers, as taught by Kim, so to use a shift register with connected adjacent shift registers for providing a shift register having 

Claim 12, Mi in view of Deane discloses the shift register according to claim 9.
Mi in view of Deane does not expressly disclose wherein the second pull-down circuit is further connected with the second node Page 6 of 14Application Serial No. not yet assignedPATENTand the first signal output terminal, and the second pull-down circuit is further configured to perform discharge process on the second node and the first signal output terminal under control of the voltage of the third node.  
Kim (Fig. 7) discloses wherein the second pull-down circuit (Tr9 of ST204 and Trd2 of ST203; Fig. 7) is further connected with the second node (QB1; Fig. 7) Page 6 of 14Application Serial No. not yet assignedPATENTand the first signal output terminal (“to third gate line”; Fig. 7), and the second pull-down circuit (Tr9 of ST204 and Trd2 of ST203; Fig. 7) is further configured to perform discharge process on the second node (QB1; Fig. 7) and the first signal output terminal (“to third gate line”; Fig. 7) under control of the voltage (Vac2; Fig. 7; wherein Vac2 enables node QB2) of the third node (QB2; Fig. 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mi in view of Deane’s shift register by applying connected adjacent shift registers, as taught by Kim, so to use a shift register with connected adjacent shift registers for providing a shift register having a reduced number of switching devices to reduce the size and manufacturing cost of the shift register (Paragraph [0017]).


Claim 14, Mi (Fig. 1-7) discloses wherein the first control circuit (21, 221, M2, M3, 223, and M19; Fig. 3) comprises a first pull-down control circuit (21, M2, and M3; Fig. 3), a first pull-down circuit (221 and 223; Fig. 3), and a first reset circuit (M19; Fig. 3), 
the first pull-down control circuit (21, M2, and M3; Fig. 3) is respectively connected with the first node (PU; Fig. 3) and a second node (PD1; Fig. 3), and is configured to control (M2; Fig. 3) a level of the second node (PD1; Fig. 3) under control of the voltage of the first node (PU; Fig. 3); 
the first pull-down circuit (221 and 223; Fig. 3) is respectively connected with the first node (PU; Fig. 3), the second node (PD1; Fig. 3), the third power supply terminal (VGL; Fig. 3), and the first signal output terminal (Output(n); Fig. 3), and is configured to perform discharge process (M12 and M14; Fig. 3) on the first node (PU; Fig. 3) and the first signal output Page 7 of 14Application Serial No. not yet assignedPATENTterminal (Output(n); Fig. 3) under control of a voltage of the second node (PD1; Fig. 3); and 
the second control circuit (21, M2, M3, 222, and M20; Fig. 3) comprises the first pull-down control circuit (21, M2, and M3; Fig. 3), the first pull-down circuit (222; Fig. 3), and a second reset circuit (M20; Fig. 3), 
the first pull-down circuit (222; Fig. 3) is further connected with the second signal output terminal (Output(n+1); Fig. 3) and is further configured to perform discharge process (M13; Fig. 3) on the second signal output terminal (Output(n+1); Fig. 3) under control of the voltage of the second node (PD1; Fig. 3).

the second reset circuit is respectively connected with the second reset signal terminal, the third power supply terminal, and the first node, and the second reset circuit is configured to write the voltage of the third power supply terminal to the first node under control of the second reset voltage.  
Kim (Fig. 6) discloses the first reset circuit (Tr4 of ST203; Fig. 6) is respectively connected with the first reset signal terminal (Vout6; Fig. 6), the third power supply terminal (Vdc2; Fig. 6), and the first node (Q; Fig. 6), and the first reset circuit (Tr4 of ST203; Fig. 6) is configured to write (Paragraph [0096]) a voltage of the third power supply terminal (Vdc2; Fig. 6) to the first node (Q; Fig. 6) under control of the first reset voltage (Vout6; Fig. 6); and 
the second reset circuit (Tr4 of ST204; Fig. 6) is respectively connected with the second reset signal terminal (Vout6; Fig. 6), the third power supply terminal (Vdc2; Fig. 6), and the first node (Q; Fig. 6), and the second reset circuit (Tr4 of ST204; Fig. 6) is configured to write (Paragraph [0096]) a voltage of the third power supply terminal (Vdc2; Fig. 6) to the first node (Q; Fig. 6) under control of the second reset voltage (Vout6; Fig. 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mi in view of Deane’s shift 

Claim 17, Mi (Fig. 1-7) discloses wherein the first input circuit (M1; Fig. 3) comprises a first transistor (M1; Fig. 3), a control electrode of the first transistor (M1; Fig. 3) is connected with the first signal input terminal (Output(n-2); Fig. 3) to receive the first input signal (Output(n-2); Fig. 6), and a second electrode of the first transistor (M1; Fig. 3) is connected with the first node (PU; Fig. 3); 
the second input circuit (25; Fig. 3) comprises a second transistor (M18; Fig. 3), a control electrode of the second transistor (M18; Fig. 3) is connected with the second signal input terminal (Output(N+3); Fig. 3) to receive the second input signal (Output(N+3); Fig. 6), and a second electrode of the second transistor (M18; Fig. 3) is connected with the first node (PU; Fig. 3);Page 8 of 14Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74288 
the first output circuit (24; Fig. 3) comprises a third transistor (M6; Fig. 3) and a first capacitor (C1; Fig. 3), a first electrode of the third transistor (M6; Fig. 3) is connected with the first clock signal terminal (CLKA; Fig. 3), a second electrode of the third transistor (M6; Fig. 3) is connected with the first signal output terminal (Output(n); Fig. 3), a control electrode of the third transistor (M6; Fig. 3) is connected with the first node (PU; Fig. 3), a first end of the first capacitor (C1; Fig. 3) is connected with the first node  (PU; Fig. 3), and a second end of the first capacitor (C1; Fig. 3) is connected with the first signal output terminal (Output(n): Fig. 3); and 

Mi in view of Deane does not expressly disclose wherein a first electrode of the first transistor is connected with the first signal input terminal to receive the first input signal as the first control signal; and
a first electrode of the second transistor is connected with the second signal input terminal to receive the second input signal as the second control signal.Page 8 of 14Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74288 
Kim (Fig. 6, 34B, 35, and 45) discloses wherein a first electrode of the first transistor (Tr1; Fig. 45(a); Paragraph [0516]; wherein discloses obvious variation of input transistor) is connected with the first signal input terminal (Fig. 34B) to receive the first input signal as the first control signal (Fig. 34B; wherein figure shows receiving input from G); and
a first electrode of the second transistor (Tr1; Fig. 45(a); Paragraph [0516]; wherein discloses obvious variation of input transistor) is connected with the second signal input terminal (Fig. 34B) to receive the second input signal as the second control signal (Fig. 34B; wherein figure shows receiving input from H).Page 8 of 14Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74288 


Claim 19, Mi (Fig. 1-7) discloses the first pull-down circuit (221 and 223; Fig. 3) comprises an eleventh transistor (M12; Fig. 3) and a twelfth transistor (M14; Fig. 3), a first electrode of the eleventh transistor (M12; Fig. 3) is connected with the first node (PU; Fig. 3), a second electrode of the eleventh transistor (M12; Fig. 3) is connected with the third power supply terminal (VGL; Fig. 3), a control electrode of the eleventh transistor (M12; Fig. 3) is connected with the second node (PD1; Fig. 3), a first electrode of the twelfth transistor (M14; Fig. 3) is connected with the first signal output terminal (Output(n); Fig. 3), a Page 9 of 14Application Serial No. not yet assignedPATENTsecond electrode of the twelfth transistor (M14; Fig. 3) is connected with the third power supply terminal (VGL; Fig. 3), and a control electrode of the twelfth transistor (M14; Fig. 3) is connected with the second node (PD1; Fig. 3).  
Mi in view of Deane does not expressly disclose wherein the first pull-down control circuit comprises a seventh transistor and an eighth transistor, a first electrode and a control electrode of the seventh transistor are connected with the first power supply terminal, a second electrode of the seventh transistor is connected with the second node, a first electrode of the eighth transistor is connected with the third power supply terminal, a second electrode of the eighth transistor is connected with the 
Kim (Fig. 6) discloses wherein the first pull-down control circuit (Tr5 and Tr7 of ST203; Fig. 6; wherein figure 4 of Kim teaches similar pull down controller of Mi therefore it would be obvious to modify Mi’s pulldown controller with Kim’s pull down controller of figure 6) comprises a seventh transistor (Tr5 of ST203; Fig. 6) and an eighth transistor (Tr7 of ST204; Fig. 6), a first electrode and a control electrode of the seventh transistor (Tr5 of ST203; Fig. 6) are connected with the first power supply terminal (Vac1; Fig. 6), a second electrode of the seventh transistor (Tr5 of ST203; Fig. 6) is connected with the second node (QB1; Fig. 6), a first electrode of the eighth transistor (Tr7 of ST204; Fig. 6) is connected with the third power supply terminal (Vdc2; Fig. 6), a second electrode of the eighth transistor (Tr7 of ST204; Fig. 6) is connected with the second node (QB1; Fig. 6), and a control electrode of the eighth transistor (Tr7 of ST204; Fig. 6) is connected with the first node (Q; Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mi in view of Deane’s shift register by applying connected adjacent shift registers, as taught by Kim, so to use a shift register with connected adjacent shift registers for providing a shift register having a reduced number of switching devices to reduce the size and manufacturing cost of the shift register (Paragraph [0017]).

Claim 22, Mi (Fig. 1-7) discloses the second pull-down circuit (221’ and 223’; Fig. 3) comprises a thirteenth transistor (M15; Fig. 3) and a fourteenth transistor (M17; Fig. 
Mi in view of Deane does not expressly disclose wherein the second pull-down control circuit comprises a ninth transistor and a tenth transistor, a first electrode and a control electrode of the ninth transistor are connected with the second power supply terminal, a second electrode of the ninth transistor is connected with the third node, a first electrode of the tenth transistor is connected with the third power supply terminal, a second electrode of the tenth transistor is connected with the third node, and a control electrode of the tenth transistor is connected with the first node.
Kim (Fig. 6) discloses wherein the second pull-down control circuit (Tr5 and Tr7 of ST204; Fig. 6; wherein figure 4 of Kim teaches similar pull down controller of Mi therefore it would be obvious to modify Mi’s pulldown controller with Kim’s pull down controller of figure 6) comprises a ninth transistor (Tr5 of ST204; Fig. 6) and a tenth transistor (Tr7 of ST204; Fig. 6), a first electrode and a control electrode of the ninth transistor (Tr5 of ST204; Fig. 6) are connected with the second power supply terminal Vac2; Fig. 6), a second electrode of the ninth transistor (Tr5 of ST204; Fig. 6) is 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mi in view of Deane’s shift register by applying connected adjacent shift registers, as taught by Kim, so to use a shift register with connected adjacent shift registers for providing a shift register having a reduced number of switching devices to reduce the size and manufacturing cost of the shift register (Paragraph [0017]).

Claim 26, Mi (Fig. 1-7) discloses wherein the plurality of shift registers ((n-2)th unit through (n+5)th unit; Fig. 7) constitute a plurality of gate drive circuit groups (Fig. 7; wherein figure shows shift register units grouped by 2), each gate drive circuit group comprises 2P shift registers (Fig. 7; wherein figure shows shift register units grouped by 2), the 2P shift registers in each gate drive circuit group (Fig. 7; wherein figure shows shift register units grouped by 2) correspond to 2P clock signal groups (Fig. 6; wherein figure shows at least 4 clock signals), and two clock signals (CLKA and CLKB; Fig. 3 and 6) in each clock signal group are respectively provided to a first clock signal terminal (CLKA; Fig. 3) and a second clock signal terminal (CLKB; Fig. 3) of a corresponding shift register (Fig. 3).

in a case where P is greater than 1, a first signal input terminal of a j-th stage shift register is connected with a first signal output terminal of a (j-P)-th stage shift register, a second signal input terminal of the j-th stage shift register is connected with a second signal output terminal of the (j-P)-th stage shift register, a first reset signal terminal of the j-th stage shift register is connected with a first signal output terminal of a (j+P+1)-th stage shift register, and a second reset signal terminal of the j-th stage shift register is connected with a second signal output terminal of the (j+P+1)-stage shift register, 
wherein P is a positive integer and j is an integer greater than P.  
Kim (Fig. 6, 32, and 43) discloses in a case of P=1 (Fig. 32), a first signal input terminal of a j-th stage shift register (ST3203; Fig. 3) is connected with a first signal output terminal (Vout1; Fig. 32) of a (j-1)-th stage shift register (ST3201; Fig. 32), a second signal input terminal of the j-th stage shift register (ST3204; Fig. 32) is connected with a second signal output terminal (Vout2; Fig. 3) of the (j-1)-th stage shift register (ST3202; Fig. 32), a first reset signal terminal of the j-th Page 11 of 14Application Serial No. not yet assignedPATENTstage shift register 
in a case where P is greater than 1 (Fig. 43), a first signal input terminal of a j-th stage shift register (ST4304; Fig. 43) is connected with a first signal output terminal (Vout1; Fig. 43) of a (j-P)-th stage shift register (ST4301; Fig. 43), a second signal input terminal of the j-th stage shift register (ST4305; Fig. 43) is connected with a second signal output terminal (Vout3; Fig. 43) of the (j-P)-th stage shift register (ST4303; Fig. 43), a first reset signal terminal of the j-th stage shift register (ST3203; Fig. 32) is connected with a first signal output terminal (Vout5; Fig. 32) of a (j+P+1)-th stage shift register (ST3205; Fig. 32), and a second reset signal terminal of the j-th stage shift register (ST3204; Fig. 32) is connected with a second signal output terminal (Vout6; Fig. 32) of the (j+P+1)-stage shift register (ST3206; Fig. 32), 
wherein P is a positive integer and j is an integer greater than P (Fig. 43; wherein figure shows grouping of three shift registers).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Mi in view of Deane’s shift register by applying connected adjacent shift registers, as taught by Kim, so to use a shift register with connected adjacent shift registers for providing a shift register having a reduced number of switching devices to reduce the size and manufacturing cost of the shift register (Paragraph [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/           Primary Examiner, Art Unit 2691                                                                                                                                                                                             	12/02/2021